Name: Commission Regulation (EC) No 2398/1999 of 11 November 1999 amending Regulation (EC) No 890/1999 on the organisation of publicity measures relating to the Community system for the labelling of beef and veal
 Type: Regulation
 Subject Matter: consumption;  animal product;  marketing
 Date Published: nan

 Avis juridique important|31999R2398Commission Regulation (EC) No 2398/1999 of 11 November 1999 amending Regulation (EC) No 890/1999 on the organisation of publicity measures relating to the Community system for the labelling of beef and veal Official Journal L 290 , 12/11/1999 P. 0017 - 0017COMMISSION REGULATION (EC) No 2398/1999of 11 November 1999amending Regulation (EC) No 890/1999 on the organisation of publicity measures relating to the Community system for the labelling of beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2071/98 of 28 September 1998 on publicity measures on the labelling of beef and veal(1), and in particular Article 4 thereof,Whereas:(1) in accordance with Article 2(1) of Commission Regulation (EC) No 890/1999 of 29 April 1999 on the organisation of publicity measures relating to the Community system for the labelling of beef and veal(2), the competent authorities have forwarded the publicity measures proposed and selected, together with a reasoned opinion;(2) some Member States have been unable to submit their proposals within the requisite time. Those Member States have presented valid justifications for extending the time limit. The Commission should accordingly be given the power to authorise an extension in the time limit laid down in Article 2(1) of Regulation (EC) No 890/1999;(3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The following sentence is added to Article 2(1) of Regulation (EC) No 890/1999: "In duly justified cases, the Commission may authorise an extension of one month in that time limit."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 265, 30.9.1998, p. 2.(2) OJ L 113, 30.4.1999, p. 5.